UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6967


TERRY FRANKLIN GARNER,

                     Plaintiff - Appellant,

              v.

CARTERET COUNTY DISTRICT ATTORNEY; STATE OF NORTH
CAROLINA,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:16-ct-03227-D)


Submitted: November 21, 2017                                Decided: November 28, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry Franklin Garner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terry Franklin Garner appeals the district court’s order adopting the magistrate

judge’s recommendation and dismissing his 42 U.S.C. § 1983 (2012) action. On appeal,

we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b).

Because Garner’s informal brief does not sufficiently challenge the bases for the district

court’s disposition, Garner has forfeited appellate review of the court’s order.       See

Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we

affirm the district court’s judgment, and we deny Garner’s motions to appoint counsel.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                              AFFIRMED




                                            2